Citation Nr: 1504289	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  13-00 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Donald G. Fernstrom, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989, January 2004 to July 2005, and August 2008 to September 2009.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the St. Paul, Minneapolis, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  The record was held open for 90 days from the date of the hearing.  The Veteran subsequently submitted additional evidence in the form of a November 2014 private medical opinion.  He waived review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2014).  


FINDING OF FACT

The evidence regarding whether sleep apnea was incurred during active military service is in relative equipoise.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran seeks service connection for sleep apnea, which he contends was incurred during his third period of active service while he was deployed in Iraq from August 2008 to September 2009.

Following a February 2012 polysomnogram, the Veteran was diagnosed with sleep apnea and prescribed a CPAP machine.

In May 2012, a VA examiner opined that it is less likely as not that the current sleep apnea is related to service.  The rationale was that obesity is the best documented risk factor for sleep apnea because the Veteran's BMI is consistent with obesity.  The examination report shows that the Veteran is 5 foot 9 inches tall and weighed 200 pounds in August 2008 (prior to active duty) and 210 pounds in May 2012.

In September 2012, a friend who lived with the Veteran prior to and during their deployment in Iraq reported that he and the Veteran never snored prior to Iraq and that the Veteran began snoring and suffering from daytime fatigue in Iraq.

In October 2012, a VA physician opined that it is not as likely as not that the Veteran's current sleep apnea is related to snoring and fatigue in service.  The examiner explained that while snoring and fatigue are symptoms of sleep apnea, not everyone who snores and suffers from fatigue has sleep apnea.  The examiner opined that the Veteran's sleep apnea is more likely related to his post-service weight gain.  The physician explained that obesity is the leading cause of sleep apnea.

A February 2013 Line of Duty Determination states that the Veteran's fatigue, restless sleep, and sleep apnea were incurred in the line of duty.

At the June 2014 Board hearing, the Veteran testified that he has experienced severe daytime fatigue since service.  His wife testified that he did not snore prior to his deployment in Iraq and that he has snored excessively since his deployment in Iraq.

In November 2014, Dr. Wright, a Diplomate of the American Board of Pulmonary Medicine and Sleep Medicine, saw the Veteran and reviewed relevant evidence.  Dr. Wright opined that it is quite clear that the Veteran's current sleep apnea developed during active military service.  Dr. Wright emphasized that all of the lay evidence of record indicates that sleep apnea had its onset during service.

The Board finds that the evidence regarding whether sleep apnea was incurred during active military service is in relative equipoise.  Although the VA medical opinions are at odds with that of Dr. Wright, each medical professional is competent to render a medical opinion, and a rationale was provided for each opinion.  At the least, the evidence with respect to whether the Veteran's sleep apnea is related to his active military service is in equipoise.

Resolving reasonable doubt in favor of the Veteran, the Board finds that his sleep apnea was incurred during active military service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (West 2014).  Therefore, service connection for sleep apnea is warranted.  


ORDER

Service connection for sleep apnea is granted.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


